Citation Nr: 1760388	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-25 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1995 to August 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In September 2017, the Veteran testified at a Videoconference hearing held in Roanoke, Virginia before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript is associated with the Veteran's electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

The Veteran contends his current right shoulder disability occurred during his active military service.  Specifically, service treatment records show that in December 1997, the Veteran injured the right shoulder when he was thrown to the ground.  X-rays taken at the time showed no separation and no obvious deformities in the right shoulder.  The Veteran was treated conservatively with ice, rest, and physical therapy.

At separation, the Veteran indicated "yes" for the box indicating a painful or trick shoulder.  The military physician conducting the examination indicated the Veteran injured the right shoulder one year prior and still had problems when lifting.  On examination, the military physician indicated the Veteran had normal upper extremities.

VA treatment records show continued treatment for the right shoulder.  In April 2010, the Veteran reported right shoulder pain after wrecking his moped.  He was diagnosed with right shoulder strain and prescribed ibuprofen and rest.  In June 2010, the Veteran underwent physical therapy for right shoulder pain.  X-rays taken of the right shoulder showed no evidence of degenerative joint disease.  In May 2012, the Veteran reported pain in the right shoulder after falling off of a moped.  The Veteran was diagnosed with bicipital tendinitis and prescribed rest and naproxen.  In August 2012, the Veteran felt a "pop" in the right shoulder after lifting something.  On examination, the Veteran had full range of motion and was prescribed ibuprofen, ice, and rest.

In November 2013, the Veteran underwent a VA examination to determine the nature and severity of any right shoulder disabilities.  The Veteran reported constant pain in the right shoulder which was treated with physical therapy and two types of pain killers for the shoulder.

The VA examiner diagnosed the Veteran with right shoulder impingement syndrome and indicated that in 1998, the Veteran was diagnosed with AC separation, acute without radiological supporting evidence.  The VA examiner opined the Veteran's right shoulder disabilities were less likely than not incurred in or caused by the in-service injury.  The rationale provided was that the December 1997 right shoulder injury was acute and diagnosed as a contusion.  The VA physician further indicated the December 1997 military examiner diagnosed the Veteran with AC separation without radiological evidence.

In September 2017, the Veteran provided testimony in support of his claim.  The Veteran reported continued pain and difficulty lifting with the right shoulder since the December 1997 injury.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  To that extent, the November 2013 VA examination is inadequate to allow the Board to make a fully informed decision.

Specifically, the Veteran has reported continued symptoms associated with his right shoulder since service.  The Veteran is competent to relate some symptoms of a right shoulder disability that he experienced at any time, including pain and numbness; however, he is not competent to opine on whether there is a link between the current, specifically diagnosed shoulder disability and active service because such an opinion regarding causation requires specific medical knowledge and training.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is too "medically complex" for lay diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).

Finally, the Veteran has indicated that there are additional medical records not currently associated with the claims file.  Specifically, the Veteran has indicated that he continued to receive VA treatment for his right shoulder.

Accordingly, the case is REMANDED for the following action:

1.  Associate all VA treatment records since September 10, 2017 with the electronic claims file.

2.  After any records requested above have been associated with the electronic claims file, schedule the Veteran for a VA orthopedic examination to determine the current severity of his right shoulder disability.  The entire claims file, including any newly obtained treatment records, must be reviewed by the examiner and all necessary tests should be conducted.

	The VA examiner should offer the following opinion: Is it at least as likely as not (50 percent or greater probability) that the Veteran's current right shoulder disability, had its onset in service or is otherwise related to his active service?

The examiner must discuss the in service treatment for the right shoulder (December 1997) and the lay testimony of continuous symptoms since service.

3.  After completion of the above and compliance with the requested actions has been ensured, readjudicate the appeal in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




